Citation Nr: 1504457	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  11-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory and/or pulmonary disorder, other than chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  Thereafter, he served in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied service connection for COPD.  The Board notes evidence of other respiratory disorders in the record that may be related to exposure to asbestos during service.  Thus, the Board has expanded the issue on the title page.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reason for Remand: To schedule the Veteran for a VA examination.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110. 

In this case, the Veteran contends he was exposed to asbestos while working as an engineman on the U.S.S. Graham which has caused his current respiratory problems.  VA has conceded exposure to asbestos.  There is no controversy as to whether the Veteran was exposed to asbestos during service; it is a conceded in-service injury.

The question that remains in this case is whether the Veteran has a current disability that can be related to exposure to asbestos.  There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21- 1MR), Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce, inter alia, pleural effusions and pleural plaques.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.

The record reflects that the Veteran has COPD.  The medical evidence, to include a VA medical examiner's January 2010 opinion, indicates that the Veteran's COPD is more likely than not related to his chronic heavy smoking habit.  The VA examiner indicated that pulmonary function testing indicated that the Veteran has obstructive lung disease and not restrictive lung disease as seen with asbestos exposure.  The examiner noted the Veteran had smoked for the past 40 years and was currently smoking 10 cigarettes per day.  She noted that "[a]irway obstruction generally reflected concomitant exposure to cigarette smoke, but rarely occurs in the absence of tobacco exposure."  

Although the preponderance of the evidence does not support a grant of service connection for COPD, the record does contain evidence that the Veteran may have asbestosis or mesothelioma, both of which are understood to stem from exposure to asbestos.

In an April 2008 private treatment record, Dr. M.L. indicated an "admit diagnosis" of mesothelilomact thorax w/o contrast and noted the "Order Reason" to be mesothelioma.  Scans were obtained and showed mild basilar reticulonodular fibrotic residuals and multiple areas of pleural thickening.  The impression was COPD with scattered pleural and parenchymal scarring.

In a May 2010 letter, Dr. B. related that the Veteran had indicated he had been exposed to asbestos in service.  The doctor noted bilateral pleural scarring on chest x-ray that was also seen on CT scan in April 2008.  The doctor also recognized fibrotic residuals and multiple areas of pleural thickening.  He indicated these were not diagnostic, but were "highly suggestive of asbestos exposure" and advised the Veteran to seek follow-up and assure there was no "progression of these areas of pleural thickening into a focal mass."

In a December 2010 private treatment record, a Dr. M.R. assessed COPD with "history of pulmonary asbestosis."  The doctor noted that the Veteran would be at an increased risk of pulmonary complications of surgeries in view of his "Chronic obstructive pulmonary disease and pulmonary asbestosis."

The Board notes that the VA examination in January 2010 focused specifically on the etiology of COPD and did not consider the possible presence of other disorders that might be related to asbestos exposure.  The Board finds it appropriate to remand the claim for an examination to determine whether the Veteran currently has an asbestos related disease.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA treatment records with the claims file.

2. Schedule the Veteran for a VA examination with an appropriate specialist to provide diagnoses of all pulmonary and respiratory disorders, other than COPD, and to provide appropriate etiology opinions.  

The electronic claims file should be made available for review.  
The examiner should note that exposure to asbestos has been conceded and that there is private medical evidence of record indicating that the Veteran may have a respiratory or pulmonary disability which may be related to asbestos exposure, to include mesothelioma or asbestosis.

After review of all lay and medical evidence of record, the examiner should state an opinion as to the following:

a) Does the Veteran currently have a disorder or disease, other than COPD, that may be related to his exposure to asbestos, to include mesothelioma and/or asbestosis?

The examiner should perform any necessary examinations and/or tests and identify each diagnosis with specificity.

b) For each diagnosed disorder, the examiner should indicate whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disorder had its onset during service or is causally or etiologically a result of the Veteran's service, to include conceded exposure to asbestos.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

3.  When the development requested has been completed, the case should be readjudicated by the RO.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


